 TIME-O-MATIC, INC.179I. `The following employees of the Employer,constitute a unitappropriate for the purposes of collective bargaining within Section9 (b) of the Act:All production and maintenance employees at the Employer'sDadeville; Alabama, plant, excluding field men, guards, and super-visors as defined in the Act.[Text of Direction' of Election omitted from publication.]giopal Officeon April 28,1958; howeverthe date "4-30-58" was typed in the spacecaptioned"Date Filed" when the,-petitionwas; docketed at the Tenth Regional Office.Relying onthe latterdate, the Intervenor contends that, under the doctrine ofGeneralElectricX-Rail,67 NLRB997; the Petitioner's bare claim of representation made 1 dayprior to theMill-Bdate did not preventthe renewed-contract from becoming a barbecause it was not followedwithin 10 days by a validpetition.'This contention is with-out merit and is hereby rejected.The date a petition is filed is determined by its receiptrather than its docketing.®.tserican Radiator&Standard Sanitary/Corporation,67NLRB 1135, 1137. And eventhough a petitionis improperlyfiled, if the filing is per-fected by transfer of the petition to the properRegionalOffice, the date of the originalfling shall govern inapplyingtheGeneralElectric ;X-Ray'doctrine.InternationalRiceCo., 93NLRB-331.Accordingly,we find that the Petitioner's claim wassupportedby a timely filed petition and preventedthe-contractfrom being a bar.Time-O-Matic, Inc.andInas Combs,Louis E. Kilby, Mary E.Marks,,Richard D.Eaglen, and Alfred M. Kimberlin,Jr. andIftternational-Union of Mine,Mill & Smelter Workers.Cases-Nos. 13-CA-2336, 13-CA-2338, 13-CA-2339,'13-CA-234O, 18-CA-_.341, and 1$-CA-0345. July,28, 1958DECISION, AND ORDEROn July 22,. 1957, Trial Examiner John H. Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair-labor practices under Sec-tion 8 (a) (1) but recommended that no remedy be issued,-as setforth in the, copy of, the Intermediate Report attached hereto.Healso found that the Respondent had not engaged in certain otherunfair labor, practices alleged in the complaint.Thereafter, the Re-spondent and- the General Counsel filed exceptions and supportingbriefs to the Intermediate Report.The ,Board has reviewed 'the rulings made by, the Trial Examinerat the hearing and finds,that no prejudicial error was, committed.The rulings are hereby affirmed., The Board has considered the Inter-mediate Report, the exceptions and briefs, ' and the entire record in-the case, and, hereby adopts the- findings, conclusions, and recoxn-mendationa of-'the Trial Examiner, only insofar as they are consistentwith this Decision and Order.- I.- The Trial Examiner found, and we agree, that the Respondentviolated 8 (a) (1) by : (a)' The statement of Foreman William Hughesto prospective employees to the effect that nonmembership in the121 NLRB3vo. 23. 180DECISIONSOF NATIONAL LABOR RELATIONS BOARDunion was a condition, of employment; and (b) promulgating andenforcing a rule prohibiting the distribution of union literature oncompany premises.As found by the Trial Examiner, 5 days afterthe Union filed a petition for an election, the chairman and anothermember of the organizing executive committee were called into theplant office and were told that thereafter the distribution of unionliterature was prohibited and that they would be discharged if theyviolated the rule.On the same day the Respondent posted a noticeon the plant's bulletin board stating that employees who distributedliterature for or against a union on Respondent's premises would bedischarged.As indicated, the rule was promulgated shortly afterthe union organizational drive began, it applied to nonworking as wellas working time anywhere on Respondent's property, and it related,not to distribution of literature generally, but to literature dealingwith the union organizational campaign.Under these circumstancesand on the basis of the record as a whole, we are of the opinion thatthe rule was designed to interfere with organizational activity andthat it did so in violation of Section 8 (a) (1).We disagree, however, with the finding of the Trial Examiner thatthe `rule was revoked by mere removal from the plant's bulletin board.The notice having been posted and the employees having been warnedthat they would be discharged for distributing union literature, wefind the removal of the notice from the bulletin board was not suf-ficient to dispel the effect of such warning and posting or effectivelyto notify the employees that the rule was revoked.2.The Trial Examiner found that the five employees were dis-charged for cause.We do not agree.We believe that the dischargeof the Union's executive committee was discriminatorily motivated.That this is so is indicated by the record as a whole and by certainacts attributable to the Respondent.The president of the Respondenthad refused to meet with the executive committeeandthe interna-tional representative of the union, jointly; the president's assistantrefused to permit the chairman of the committee to use the telephoneuntil 10 a. m. to confirm the postponement of a proposed 9: 30 meetingwith management; the timing of the notice to the employees concern-ing absence from the plant and the foremen's instruction to employeesagainst leaving work areas without permission coincided with theUnion's organizational drive; a foreman stated to-prospective em-ployees that "non-membership in the union was a condition of employ-ment"; the president called to the office two of the committee membersand forbid, thereafter, the distribution of union literature; a noticewas posted to the effect that employees who distributed literatureeither for or against a union on company premises would be subjectedto immediate discharge; and, finally, these employees were dischargedwhen they went to the president's office to discuss the discharge of TIME-0-MATIC, INC.181a former employee.The discharges were an integral part of the Re-spondent's efforts to frustrate the employees' union organizationaldrive.Indeed, had it not been for the advent of the Union and thefact that this committee was composed of the active union proponents,these employees would not have been fired. In view of the foregoing,we find, contrary to the Trial Examiner, that the evidence establishesthat the Respondent was discriminatorily motivated in dischargingthe executive committee and that the reason assigned by the Respond-ent for the discharges, to wit, the breach of a plant rule, was merelya pretext.'THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Since it has been found that the Respondent discriminatorily dis-charged Inas Combs, "Louis E. Kilby, Mary E. Marks, Richard D.Eaglen, Alfred M. Kimberlin, Jr., and has since failed to reinstatethem, we will order the Respondent to offer to them full reinstatementto their former or substantially equivalent position without prejudiceto their seniority or other rights and privileges, and we shall furtherorder that the Respondent make whole the said Combs, Kilby, Marks,Eaglen, and Kimberlin for any loss of pay they may have suffered asa result of the discrimination against them.The back pay herein ordered shall begin on October 5, 1956, andcontinue to the date of their reinstatement, or the date on which rein-statement is offered to them.Because the Trial Examiner recom-mended the dismissal of the complaint, and in accordance with ourpractice, we exclude from the above period the time from the date ofthe Intermediate Report-to the date of the Order herein in computingthe amount of back pay to which each is entitled 2Consistent with the, policy of the Board enunciated inF.W. Wool-worth Company,90 NLRB 289, it will be ordered that the loss of paybe computed on the basis of each separate quarter or portion thereofduring the appropriate back-pay period.The quarterly period shallbegin on the first day of January, April, July, and October. Lossof pay shall be determined by deducting from a sum equal to thatwhich each of the employees, above, would normally have earned foreach quarter or portion thereof, the net earnings of each, if any, inother employment during that period.The Trial Examiner found that the statement made by ForemanHughes was violative of the Act, but did not order a remedy because'Jaques Power Saw Company,85 NLRB 440 at page 447;Avondale Mills,115 NLRB840.2 International'Union of Operating Engineers,etc. (Associated General Contractors),113 NLRB 655, at p. 664. 182DECISIONSOF NATIONALLABOR RELATIONS BOARDhe believed the conduct isolated.As we have found the Respondentviolated the Act by promulgating the no-distribution rule and dis-criminatorily discharging five employees, we find the statement wasnot an isolated act.Accordingly, our remedy shall encompass Hughes'statement as well as the no-distribution rule and the discriminatorydischarges.The unfair labor practices committed by the Respondent are of acharacter which strike at the roots of employee rights safeguardedby the Act. As these unfair labor practices are persuasively relatedto other unfair labor practices proscribed by the Act, a danger oftheir commission in the future is to be anticipated from the Respond-ent's conduct in the past.The preventive purposes of the Act will bethwarted unless the remedial order is coextensive with the threat. Inorder therefore to make effective the interdependent guarantees ofSection 7 of the Act and to prevent a recurrence of unfair labor prac-tices, we shall order the Respondent to cease and desist from infring-ing in any manner upon the rights guaranteed employees in Section7 of the Act.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning ofSection 2 (6) and (7) of the Act.2.The Union is a labor organization as defined in Section 2 (5) ofthe Act.3.By discriminatorily discharging Inas Combs, Louis E. Kilby,Mary E. Marks, Richard D. Eaglen, and Alfred M. Kimberlin, Jr.,the Respondent has engaged iii and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (3) and (1), of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the Re-spondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERSUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Time-O-Matic, Inc., itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in International Union of Mine,Mill & Smelter Workers, or in any other labor organization of itsemployees, by discriminatorily discharging any of its employees,`or.sFor the reasons expressedby theTrial Examiner in his Intermediate Report, Mem-bers Rodgers and Bean would dismiss the complaint in this case in its entirety. TIME-0-MATIC, INC.'183by discriminating in any other manner in regard to their hire or tenureof employment.(b)Promulgating or enforcing any discriminatory rule prohibitingits employees from engaging in union activities for the purpose ofinterfering with, restraining, or coercing its employees in the exerciseof the rights guaranteed in. Section 7 of the Act.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist a labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer the employees, Inas Combs, Louis E. Kilby, Mary E.Marks, Richard D. Eaglen, and Alfred M. Kimberlin, Jr., immediateand full reinstatement to their former or substantially equivalent po-sitionswithout prejudice to their seniority or other rights andprivileges.(b)Make the said Inas Combs, Louis E. Kilby, Mary E. Marks,Richard D. Eaglen, and Alfred M. Kimberlin, Jr., whole for theloss of earnings suffered by them as a consequence of the discrimina-tion against them in the manner set forth in the above section of thisDecision and Order entitled "The Remedy."(c)Preserve and make available to the Board or its agents, uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of back paydue and the rights of Inas Combs, Louis E. Kilby, Mary E. Marks,Richard D. Eaglen, and Alfred M. Kimberlin, Jr. under this Order.(d)Post at its plant in Danville, Illinois, copies of the noticeattached hereto marked "Appendix." 4Copies of said notice, to befurnished by the Regional Director for the Thirteenth Region, shall,after being duly signed by its authorized representative, be posted bythe Respondent immediately upon receipt thereof, and be maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to its employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat such notices are not altered, defaced, or, covered by any othermaterial.* In the event that this Order is enforced by a decree of a United States Court of Ap-peals, this notice shall be amended by substituting for the words,"Pursuant to a Decisionand Order,"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcingan Order " 184DECISIONSOF NATIONALLABOR RELATIONS BOARD(e)Notify the Regional Director for the Thirteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply therewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor- RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discharge or otherwise discriminate against anyemployee for the purpose of discouraging membership in Inter-national Union of Mine, Mill & Smelter Workers, or any otherlabor organization.WE WILL NOT promulgate or enforce any discriminatory ruleprohibiting employees from engaging in union activities for thepurpose of interfering with, restraining, or coercing the employeesin the exercise of their rights guaranteed by Section 7 of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form, join, or assist any labor organization, to bargain col-lectively through representation of their own choosing and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection and to refrain fromany or all of such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act.WE WILL offer to Inas Combs, Louis E. Kilby, Mary E. Marks,Richard D. Eaglen, and Alfred M. Kimberlin, Jr., immediate andfull reinstatement to their former or substantially equivalent posi-tion without prejudice to any seniority or other rights and privi-leges previously enjoyed, and make them whole for any loss ofpay suffered as a result of the discrimination against them.All our employees are free to become, remain, or to refrain frombecoming or remaining members in good standing in the above-namedUnion or any other labor organization, except to the extent that thisright may be affected by an agreement in conformity with Section 8(a) (3) of the Act.TIME-O-MATIC, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. TIME-O-MATIC, INC.INTERMEDIATE REPORT185STATEMENT OF THE CASEUpon charges duly filed byInasCombs, Louis E. Kilby, Mary E. Marks, RichardD. Eaglen, and Alfred M. Kimberlin, Jr., individuals, and by International Unionof Mine, Mill & Smelter Workers, herein called the Union, the General Counselof the National Labor Relations Board, by the Regional Director for the ThirteenthRegion, issued a complaint dated March 25, 1957, against Time-O-Matic, Inc.,herein called the Respondent, alleging that the Respondent had engaged in unfairlabor practices within themeaningof Section 8 (a) (1) and (3) and Section 2 (6)and (7) of the National Labor Relations Act, as amended, herein called the Act.The Respondent filed an answer on about April 10, 1957, in which it denied thejurisdictional allegations of the complaint, and denied the commission of any unfairlabor practices.Pursuant to notice, a hearing was held at Danville, Illinois, before the dulydesignated Trial Examiner, on May 28 and 29, 1957.At the close of the wholecase the General Counsel moved to conform the pleadings to the proof as to minorvariances suchas namesand dates, and not as to substance.The motion wasgranted without objection.All parties waived oralargumentat the hearing.Afterthe close of the hearing, the General Counsel and the Respondent filed briefs withthe Trial Examiner.Based upon the record as a whole, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is an Illinois corporation with a plant located at Danville,Illinois,where it is engaged in the manufacture, sale, and distribution of electrical controlequipment.During the calendar year 1956, the value of manufactured productssold and transported by Respondent from its Danville plant to points outside theState of Illinois was in excess of $50,000.It isfound that the Respondentisengaged in commercewithin themeaningof the Act.H. THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Mine,Mill & Smelter Workers is a labor organizationwithin the meaning of Section2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESJesse Van Camp, an international representative of the Union, was in charge ofthe campaign to organize the Respondent's employees.An executive committee,consisting of five employees, was chosen to assist him in the campaign and for thepurpose of possible negotiations with the Respondent.Employee Richard D. Eaglenwas chairman of the executive committee; and employees Garry Holland, LouisE. Kilby, Mary E. Marks, and Alfred M. Kimberlin, Jr., were members.On September 11, 1956, Van Camp called Edward J. Schulenburg, president ofRespondent, and asked for a meeting. It was agreed that Van Camp should callagain on September 13.Van Camp called on that date at about 8 a. in. Schulenburgtold him that he would not agree to a meeting during working hours, as he did notwant the plant's production disrupted.Van Camp advised him that he had instructedthe executive committee to meet him in front of the plant at 9:30 a. m., as he hadassumed that the meeting would take place during the morning. It was agreed thatthe meeting would be held at 4 p. m.; and that Schulenburg would notify the membersof the executive committee, whom Van Camp named.James Oiler, foreman over the machine shop, told Eaglen that the meeting hadbeen called off and gave him a slip of paper which contained Van Camp's number.Oiler informed Eaglen that he should call that number at 10 a. in. Eaglen askedpermission to go to the office in order to use the telephone.Oller at first refusedhis request, but granted it when Eaglen offered to "punch out."Eaglen went to the office and called Van Camp twice. Each time the line wasbusy.Eaglen testified that he suspected "that maybe someone was fooling withthe wire in there, picking up the receiver or else calling the number ahead of me,so that the line would be busy."Accordingly, he went back to the shop and askedOller to return to the office with him while he used the telephone.When they gotto the office, they met John W. Sutphin, Schulenburg's assistant, and Schulenburg's 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDson, Edward J. Schulenburg, Jr.Eaglen asked Sutphin for permission to use thetelephone.Sutphin replied, "yes, at ten o'clock."Eaglen then stated that it wouldbe necessary for him to leave the plant, as he had to make a telephone call before10 a. m. Sutphin made no reply.Eaglen borrowed employee Kilby's automobile and drove to Van Camp's home.Van Camp was not there. Eaglen met him on the way back to the plant. Theythen went to the plant together, arriving there shortly before 9:30 a. m.Theyrequested a meeting with Schulenburg.While they were waiting, they noticed thata number of employees were leaving the plant.Van Camp talked to the employees,telling them that there had been a misunderstanding and that the meeting with theRespondent was scheduled to be held that evening.He requested them to returnto work, with exception of the executive committee.Van Camp and the membersof the executive committee then went to the office and requested a meeting withSchulenburg.Sutphin told him that Schulenburg would meet either with himor with the committee, "but not both of you together."Van Camp explained toSutphin the cause for the misunderstanding of that morning, and stated that heand the committee would return for the meeting at 4 p. in., as agreed with Schulenburg.Van Camp and the committee returned to the plant's office at 4 p. m., andrequested a meeting with Schulenburg. Sutphin again told them that Schulenburgwould meet separately either with Van Camp or with the members of the com-mittee, but not together.At Van Camp's request, he was permitted to speak withSchulenburg over the office telephone.Schulenburg refused to meet with VanCamp and the committee jointly.The Respondent sent a copy of the following letter, dated September 13, 1956, toallof its employees:This morning's incident which interrupted our production and plant opera-tion apparently resulted from misinformation and misunderstanding on the partof certain employees as to your and our mutual rights and duties to each other.The laws and rules thereunder protect both your rights and ours.We recog-nize and will continue to recognize the right of a majority of our employees todesignate a bargaining representative, if any, that they may choose and to bar-gain collectively.For your protection as well as ours we must insist and we expect that properlegal procedures to be followed at all times in order to make certain any actiontaken represents the voluntary will of the majority of employees free from anyimproper influences.In the meantime we plan to continue operations and maintain our establishedpolicies.We likewise, expect our employees to abide by company regulations.We wish to again remind and advise all employees, that absence from the plantduring working hours without justifiable cause and without prior notice to andconcurrence of the foreman is a violation of company rules and will result indisciplinary action.Shortly after September 13, the employees were spoken to individually by their fore-men, who cautioned them against leaving their work without permission.The Union filed a petition for an election with the Board on September 14, 1956.At sometime after this date and on about September 28, Foreman William Hughesmade a statement to prospective employees to the effect that "non-membership in theunion was a condition of the employment."This finding is based on the Respond-ent's answer and on Schulenburg's admission.He was questioned and testified in thisconnection as follows:Q. (By Mr. Charone.)Mr. Schulenburg, did you ever instruct ForemanHughes to tell any prospective employees that it is only fair to tell them thatthere is union activity in the shop and that an election is coming up, and it isonly fair to tell them that a union is organizing here and the company does notwant a union here, and other conditions of employment we do not want you tojoin the union?-A. I did not.Q. Did you later find that Foreman Hughes was making such a statement?-A. Yes, later.Q. (By Mr. Miller.)At the time that you learned that Mr. Hughes had madestatements to the effect that nonmembership in the union was a condition of theemployment, at the same time, did you learn that he had discontinued and beendirected to discontinue making these statements?-A. That is correct.Q So at the time you learned of it, it was all over, he had made them andhad been told not to make them9-A. That is right.It is found that Hughes' statement was violative of Section 8 (a) (1) of the Act. TIME-O-MATIC, INC.187On September 19, Eaglen and Kilby were called to the office.Schulenburg,Schulenburg, Jr., Sutphin,Hughes, and Oiler were present.Schulenburgasked themif they had distributedunion pamphlets in the plant that morning.When they ad-mitted thattheyhad, Schulenburg stated,in substance,that distribution of unionliterature on the Respondent'spropertythereafterwas prohibited, and that they wouldbe discharged if they violated the rule.On the samedate theRespondent posted anoticeon theplant'sbulletin' board to the effect thatemployeeswho distributedliteratureeither foror against a union on the Respondent's premiseswould be subjectto immediatedischarge.The Respondent revoked the rule within 5 days ofits dateof postingby removingthe noticefrom thebulletin board.Otherwisethe employeeswere not informedof thecancellation of the rule,either orally or by writtennotice.'It is foundthatthe Respondent,by promulgating and enforcing the above rule, inter-fered with,restrained,and coerced its employeeswithin themeaning of Section 8(a) (1) of the Act.A meeting of the Unionwas held onOctober 4, 1956.The executivecommitteediscusseda rumorto the effectthatemployee Bradfield wasabout to bedischarged,,and decided to request a meetingwith Schulenburgif the dischargetookplace.Em-ployee Inas Combs had replacedHolland as a memberof thecommittee at this time.Work at theplant startedat 7:30a.m.However,itappears that employeespunched the time clockwhen theyarrived at the plant,startingat about 7:15 a. m.On October 5 at about 7:20 a.in.,while on hisway to punchin on the clock,Eaglenwas told by Bradfield thathe had beendischarged.Eaglen reported thisfact to theother committee members.Eaglen,Combs, Kilby,Marks, and Kimberlinpunchedin but didnot report otherwisefor work.At about 7:30 a. m.,they wentto the office and requested a meeting with Schulenburg.The officegirl told themthat they would haveto wait as he had not arrived at the office.While they werewaiting, Schulenburg,Jr.,entered the office.Eaglen obtained his permission touse the telephone?WhileEaglen was making his call, Foreman Oller came into the office.He calledEaglenand Kilby toone side andtold them that they were "off the job" withouthis permission.3Kilby replied, "Well, itsthe first time I knew thatyou had to havethe foreman's permission to leave the job when you hadn't even been on thejob yet."Oiler directed them to return to work.Kilby replied, "Well, we arenot going any-where.We are taking careof thisbusiness."Eaglen said,"Well youcan punchour cards out."Ollerthen told them,"I will not punch your cardsout, I will pullyourcardsout of the rackentirely." 4Oiler reportedhis conversation to Sutphin.Sutphin thencalledHughes to hisoffice.He told Hughesto takethe same actionwith respectto those under hissupervision.Hughes wentto themain office and, addressinghis remarksto Combs,Marks and Kimberlin,said,"You peoplerealize youare away fromyour jobs withoutyour foreman's permission, and youshould returnto work."Kilby, who waspresent,said, "We never started to work."Schulenburg arrivedat the plant at about 8:10 a. m. and metwith thecommitteeabout 10 minutes later.Schulenburg,Jr., and Sutphinalsowere present.WhenEaglenstarted to speak about Bradfield's discharge,Schulenburg interrupted him byaskinghim if he had hisforeman's permissionto be awayfrom his job.Eaglenreplied thathe did not. Schulenburg asked the otheremployees the same questionand received the same answer.He then told them that theyweredischarged.Asthe five employees wereleavinghis office, Schulenburg told them, "You peopledidn'thandle this right . . . you peopleseem to think you are bigger than I am."In its answer the Respondent states, "each such person[Combs, Kilby, Marks,Eaglen, andKimberlin]was discharged because each of said persons after clockingin andduringworkinghours remained on theproperty of Respondent but awayfrom his or her workstation withoutinforming his or her foremanthat he or shewas to be absentfrom such work stationsduring workinghours and without per-missionof his or herforeman tobe absentfromsuch workstation."The GeneralCounsel contendsthatevidence showsthat the above five employeesweredischargedIRespondent'switnesses testified to the effect that it was the 'established practice torevoke written rules merely by removing them from the bulletin board.2 Schulenberg testified that his son called him at his home at approximately 7: 40 a. in.and told him that the committee was waiting to see him.n Kilby and Eaglen worked under Oiler's supervision.Combs, Marks, and Kimberlinwere tinder Foreman Hughes4 Oiler testified credibly that he told Eaglen and Kilby to return to work.Eaglentestified that he did not recall if Oiler made such a statement.Kilby denied that Oilermade the statement.His denial Is not credited.The removal of a card from the rackwas equivalent to discharge. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause of their membership in and activities on behalf of the Union, and/or becauseof their concerted activities in attempting to present a grievance over Bradfield'sdischarge.The Respondent contends that before September 13, 1956, it had anunwritten plant rule to the effect that an employee was not permitted to leave hisworking area, with certain exceptions,unlesshe had his foreman's permission.TheGeneral Counsel contends that if the Respondent had such a rule, it was unknownto the employees and had not been enforced.Considerable evidence was adduced concerning this rule.For reasons hereinafterstated, the Trial Examiner believes that this testimony need not be set forth in detail.Eaglen, Kilby, Kimberlin, Marks, and Combs all testified that they had neverbeen told of the rule.They testified, in substance, that they and other employeesoften left their work areas without permission of their foremen for various pur-poses suchas going tothe restrooms to smoke 5 or to the recreation room for refresh-ments; and that they were never disciplined or warned in this connection.Respond-ent'switnesses testified to the effect that employees often were required to moveabout the plant in order to perform their work; that the nature of the work oftenrequired them to converse with other employees; that permission to leave theirworking areas was not required in such instances or when employees went to therestrooms or to take care of other minor matters; that they did not interfere whenemployees were talking away from their working areas unless such talking wasexcessive; and that employees did not go to the recreation room for refreshmentsduring working time within their knowledge.In brief, the undisputed evidence shows that employees were permitted to leavetheir working areas without permission when suchabsenceswere in connection withtheir work or in order to go to the restrooms.Thus, there was no hard and fastrule in thisconnection.However, it does not appear that freedom of movementwas completely unrestricted, as the General Counsel apparently contends.As re-lated above, on September 13 Eaglen asked Oller's permission to go to the officein order to use the telephone.Oller permitted the absence but required Eaglento punch out on his timecard.Eaglen testified that he had obtained permission touse the telephone on other occasions.Further, Kimberlin testified that during themorning of September -13 he left his working area in order to visit Eaglen, andthat Hughes reprimanded him by telling him that he was not to leave his workbenchand go into the machine shop unless he asked permission.This testimony indicatesthat prior to receipt of the Respondent's letter of September 13 the employeesknew that permission of their foremen was required when they were absent fromtheirworkingareas onpersonal business, and that the Respondent enforced therequirement.In view of the nature of the work, as disclosed by the record, it isunderstandable that minor violations of the rule, such as visits of short duration tothe recreation room, went undetected.It isnoteworthy that the General Counsel'switnesses did not testify to any prolonged unauthorized absences, or that employeeswent to the recreation room when foremen were present.It is undisputed that the five employees who were discharged on October 5 wereacting concertedly in the presentation of a grievance; that they had punched in onthe time clock; and that they had not obtained permission from their foremen tobe absent from work.The question of the Respondent's motivation in dischargingthem remains.Since they had punched in, it is obvious that they were absent from their workingareasduring working hours without permission of their foremen in violation of theRespondent's rule.The fact that they had not otherwise reported for work isimmaterial,since it isundisputed that they were absent from 7:30 until after 8a. in., for which time they were being paid. In view of the incident on September13, I am convinced that the Respondent was concerned with, maintaining disciplinein its plant.It brought the established rule concerning absence from work force-fully to the attention of the employees by letter and by the talks of foremen toindividuals.There is no evidence of discrimination in the application of the rule.Accordingly, I do not believe that the evidence justifies an inference that theRespondent was motivated by reason of the employees' union or concerted activities;and find that the Respondent discharged the above employees. for cause.IV.THE REMEDYIt has been found that the Respondent engaged in certain acts of interference,restraint, and coercion.Foreman Hughes made an illegal statement to prospective51t is undisputed that at all times material herein the Respondent had a written ruleposted on the bulletin board which prohibited smoking in the restrooms during workinghours. DIXIE BEDDING MANUFACTURING COMPANY189employees on about September 28.However,it appearsthat thiswas an isolatedstatement and did not'represent the Respondent'spolicy.The RespondentdirectedHughes to discontinue making such statements.On about September 19 theRespondent promulgateda rule which prohibitedemployeesfrom distribution onitspremises of literatureeither foror against a union.Thisrulewasrevokedwithin 5 days.In my opinion,in view ofthe abovecircumstances,itwould noteffectuate the purposesof the Actto require the Respondent to cease and desistfrom the conduct found above.[Recommendations omitted from publication.]Dixie Bedding Manufacturing CompanyandUpholsterers'Inter-national Union of North America,Local Union300, AFL-CI0 3andAmalgamated Local 498, International Union of Doll &Toy Workers of the United States and Canada,AFL-CIO,'Partyto the Contract.Cabe No. 12-CA-27. July 28,1958DECISION AND ORDEROn September 27, 1957, Trial Examiner George Bokat issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in and was not engaging in the un-fair labor practices alleged in the complaint and recommending thatthe complaint be dismissed in its entirety, as set forth in the copy ofthe Intermediate Report attached hereto: Thereafter, the GeneralCounsel and the Upholsterers filed exceptions to the IntermediateReport and supporting briefs.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings of the Trial Examiner onlyto the extent, consistent herewith.The complaint alleged that the Respondent Company violated sec-tion 8 (a) (2) and (1) of the Act by (a) recognizing Local 498 as ex-clusive bargaining representative of its employees and entering intoa contract with it, although Local 498 did not represent a majority ofthe employees; (b) granting financial assistance to Local 498; and(c) encouraging and soliciting employees to join Local 498.The Trial Examiner found that the General Counsel had not sus-tained his burden of proving by the preponderance of the evidence thatLocal 498 did not represent a majority of the Respondent's employeesiHerein calledUpholsterers.2 The local is herein calledLocal 498;the parent union is hereinafter called Dollworkers.8 After theclose of the hearing, theUpholsterers moved that the Boardremand thisproceeding to the Trial Examiner for the purpose of taking certain additional evidence.The motionisherebydenied since,in the view that we take of this case, such addi-tionalevidence would notaffect this decision.121 NLRB No. 20.